                   2:17-cr-20037-JES-JEH # 299                         Page 1 of 4                                                             E-FILED
                                                                                                      Wednesday, 10 April, 2019 01:45:53 PM
                                                                                                              Clerk, U.S. District Court, ILCD
                                 APPOINttMENtt AFFiDAVittS
          Special Assistant US_Attomcy                                                                        03/19/2019
          (POSffrO″   rO比 ゎ
                          」cカ ハρρOrrlreり                                                          (Date Appointed)




          DOJ                                        USAO ILC                                    Fairview Heights, IL
          (Department or Agency)                     (Bureau or Division)                         (Place of Employment)




             Kit R. Morrissey
                                                                                              , do solemnly swear (or affirm) that--


         A.OAttH OF OFFiCE
            l wil:suppOrt and defend the Constitution ofthe United States against a‖  enemies,foreign and domestic:
                   beartrue faith and a‖ egiance to the sameithatltake this ob‖ gation freely,withOut any mental
         that l vvi‖
         reservation or purpose of evasion;and thatl w‖ lwe‖ and faithfu‖ y discharge the duties ofthe office on which
         lam aboutto enter So help me God

         B.AFFIDAV:T AS TO STRIKING AGAINST THE FEDERAL GOVERNMENT
            l am not participating in any strike againstthe Government ofthe United States or any agency thereof,
         and l will not so participate wh‖       e an employee ofthe Government ofthe United States or any agency
         thereof

         C.AFFIDAVItt AS TO THE PURCHASE AND SALE OF OFF:CE
            l have not,nor has anyone acting in my behalf,given,transferred,promised or paid any consideration
         for orin expectation or hope of receiving assistance in securing this appointment




         Subscnbed and swOm or ttrmed)befOremettid三                          犠y of           阻αに′
                                                                                                久                                      2θ /7




                         OFFICIAL SEAL
                       LINDA K VOELKER
               ｀
               悩           1:」   :鮮食
                                   ∬靱      ￨:‖



         (lf by a Notary Public, the date of his/her Commission should be shown)


        Note - lf the appointee objects to the form of the oath on religious grounds, certain modifications may be permitted pursuant to the
        Religious Freedom Restoration Act. Please contact your agency's legal counsel for advice.




                                                                                                                           Standard Form 61
U.S. Office of Personnel Management
The Guide to Processing Personnel Actions                                                      NSN 754● 0● 6344015          Fttt」 ‖
                                                                                                                                  鑑ξ駕:usaЫe
       2:17-cr-20037-JES-JEH # 299                Page 2 of 4




                       STATEMENT OF APPOINTMENT CONDIT10NS


1,LI+1三 二Vhr「 lSSc                          ,hereby agree tO the fO1lowing as a condi■                   on
                                       l                                  &Lnttπ           f

to my appointment pursuantto 28 U,SoC.section 515 as a Special A■ omey forthADistrictof

 I   t\ r't'\0{   S        toassistwith:




1.     If I require   access to restricted information   involving a matter other than that to which I

       have been appointed,     I shall request authorization from the United    States Attomey.




      I agree to sign a Grand Jury confldentiality statement,as appropHate.




                                         Signature:




                                         防∝
       2:17-cr-20037-JES-JEH # 299            Page 3 of 4
                                                   U.S. Department of Justice




                                                     したJた グStαics И″θ′
                                                                     ″cッ
                                                     Cθ ′″α′Dお″′
                                                               θ′(プ ″′
                                                                     ノ″οお
                                                     〃        2′
                                                                   ・
                                                                   ″rars   cβ θ
                                                                              θ
                                                       `α
                                                     3′ 8   So“ ル6′ みS″eeF    2島ι
                                                                                ′r2′ η492-445θ
                                                            “
                                                     sprr昭 ′ιtt       z″ ηゴ
                                                                          イ び ル勝 ρ切 イ  92イ 5ゴ 2
                                                                            “

March 19,2019


Kit R. Morrissey
SDIL USAO
I Executive Drive
Fairview Heights, lL 62208

Dear Kit,

Pursuant to 28 U.S.C. S 543, effective the date of this letter you are hereby appointed as
a Cross-Designated United States Attorney forthe Central District of lllinois, subject to the
following conditions:
       １   ２




               You are appointed to assist the District with U.S. v. Christensen prosecution.

               Your appointment expires on March 18,2020 unless extended.
        
       ３




               You will report to and act under the direction of the Assistant United States
               Attorney, Eugene Miller with regard to any matters handled.

      4.       You understand and agree to serve without compensation other than that
               which you are now receiving under your existing appointment.

      5.       This appointment may be terminated at any time without cause or notice.
      2:17-cr-20037-JES-JEH # 299         Page 4 of 4




       6.    You must execute and return to the Personnel Staff within 14 days the
             enclosed Appointment Affidavit containing the oath of office, Statement of
             Appointment conditions, and a signed copy of this letter. your signature in
             the space provided below acknowledges your agreement to the terms and
             conditions of this appointment.



Sincerely,


″
John C, Milhiser
United States Attorney


Enclosures

cc:    Eugene Miller, Supervisory AUSA
       Clerk of the Court




The foregoing terms and conditions are hereby agreed to and accepted:




                                                 Dat:三
                                                          ≠皮
